Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
  Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, independent Claims 1, 11 and 16 are very close to the cited prior arts, Polly  et al  (US 10,255317), Ritter et al. (US 2013/0031493)  and  Laber et al. (US 2014/0052483) .However, the features “the engine constructing a prepared object by traversing the core object according to the path, said traversing the core object includes reading sub-nodes between the root node and the entity node , the prepared object including the entity node; the engine enriching the entity node with entity data from the service call, to generate an applied object; the engine referencing the applied object as a parameter to execute the service call on the core object; and the engine mapping the core object to a result object returned to the interface layer in response to the service call” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


 	Dependent claims 2-10, 12-15 and 17-20 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194